Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Proposed Amendments: 
Examiner would like to propose an Examiner’s interview to discuss incorporating the feature of taking into consideration the user’s current situation (e.g during screen sharing) when contacting said user.  
Double Patenting
Claims 1-10 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10621286 Although the claims at issue are not identical, they are not patentably distinct from each other. See the table below for a detailed explanation of why they are not patentably distinct. 

Examined Application 16593550
Patent No. 10621286

Claim 1: A method for suggesting a preferred manner in communicating 





monitoring communications with said user from a plurality of other users and responses thereto, wherein said communications comprise phone calls, electronic mail messages, instant messages, short message service messages and social network posts; h a user, the method comprising:
Claim 1: A method for suggesting a preferred manner in communicating with a user, the method comprising: determining a user-indicated preferred manner in communicating with said user from a social networking profile of said user
monitoring communications with said user from a plurality of other users and responses thereto, wherein said communications comprise phone calls, electronic mail messages, instant messages, short message service messages and social network posts

creating a communication history storing said monitored communications and responses thereto in response to a number of said monitored communications reaching a threshold;
creating a communication history storing said monitored communications and responses thereto in response to a number of said monitored    communications reaching a threshold, 

wherein said threshold comprises a threshold number of people have contacted said user via one or more communication methods;

analyzing said communication history to determine a preferred manner in communicating with said user based on types of said communications and responses thereto, times of said communications and responses thereto, urgency of said communications and responses thereto, and topics of said communications and responses thereto;
analyzing, by a processor, said communication history to determine a preferred manner in communicating with said user based on types of said communications and responses thereto, times of said communications and responses thereto, urgency of said communications and responses thereto, topics of said communications and responses thereto, a frequency of said communications and responses thereto




determining whether said determined preferred manner in communicating with said user matches a user-indicated preferred manner in communicating with said user
a schedule of said user at a time of said responses and user availability at said time of said responses; 
determining whether said determined preferred manner in communicating with said user matches said user-indicated preferred manner in communicating with said user;

informing said user that said determined preferred manner in communicating with said user does not match said user-indicated preferred manner in communicating with said user in response to determining that said determined preferred manner in communicating with said user does not match said user-indicated preferred manner in communicating with said user thereby allowing said user to avoid potential interruptions, increase productivity of said user as well as to address matters appropriately.
and informing said user that said determined preferred manner in communicating with said user does not match said user-indicated preferred manner in communicating with said user and providing said user an opportunity for said user to change said user-indicated preferred manner in communicating with said user by updating said social networking profile in response to determining that said determined preferred manner in communicating with said user does not match said user-indicated preferred manner in communicating with said user thereby allowing said user to avoid potential interruptions, increase productivity of said user as well as to address matters appropriately.

Claim 2, analyzing said communication history to determine said preferred manner in communicating with said user using natural language processing.
Claim 2, analyzing said communication history to determine said preferred manner in communicating with said user using natural language processing.

Claim 3, providing said user an opportunity to replace said user-indicated preferred manner in communicating with said user with said determined preferred manner in communicating with said user in response to said determined preferred manner in communicating with said user not matching said user-indicated preferred manner in communicating with said user.
Claim 3, providing said user an opportunity to replace said user-indicated preferred manner in communicating with said user with said determined preferred manner in communicating with said user in response to said determined preferred manner in communicating with said user not matching said user-indicated preferred manner in communicating with said user.

Claim 4, determining whether permission has been received from said user to change said user-indicated preferred manner in communicating with said user with said determined preferred manner in communicating with said user.
Claim 6, determining whether permission has been received from said user to change said user-indicated preferred manner in communicating with said user with said determined preferred manner in communicating with said user.

Claim 5, updating said user-indicated preferred manner in communicating with said user in a social networking profile of said user with said determined preferred manner in communicating with said user.
Claim 4, updating said user-indicated preferred manner in communicating with said user in said social networking profile of said user with said determined preferred manner in communicating with said user

Claim 6, analyzing said communication history to determine said preferred manner in communicating with said user using sentiment analysis.
Claim 5, analyzing said communication history to determine said preferred manner in communicating with said user using sentiment analysis.

Clam 7, wherein said user-indicated preferred manner in communicating with said user comprises one of the following: e-mailing, instant messaging and a phone call, wherein said determined preferred manner in communicating with said user comprises one of the following: e-mailing, instant messaging and a phone call.
Claim 7, wherein said user-indicated preferred manner in communicating with said user comprises one of the following: e-mailing, instant messaging and a phone call, wherein said determined preferred manner in communicating with said user comprises one of the following: e-mailing, instant messaging and a phone call

Claim 8, determining said user-indicated preferred manner in communicating with said user from a social networking profile of said user.
Claim 4, updating said user-indicated preferred manner in communicating with said user in said social networking profile of said user with said determined preferred manner in communicating with said user.

Claim 9, wherein said threshold comprises one of the following: a threshold number of communications, a threshold number of people having contacted said user, and a threshold number of people having contacted said user via one or more communication methods.
Part of Claim 1 that claims wherein said threshold comprises a threshold number of people have contacted said user via one or more communication methods;

Claim 10,             analyzing said communication history to determine said preferred manner in communicating with said user based on said types of said communications and responses thereto, said times of said communications and responses thereto, said urgency of said communications and responses thereto, said topics of said communications and responses thereto, a frequency of said communications and responses thereto, a schedule of said user at a time of said responses and user availability at said time of said responses.
Part of Claim 1 that claims analyzing, by a processor, said communication history to determine a preferred manner in communicating with said user based on types of said communications and responses thereto, times of said communications and responses thereto, urgency of said communications and responses thereto, topics of said communications and responses thereto, a frequency of said communications and responses thereto, a schedule of said user at a time of said responses and user availability at said time of said responses;








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chaddha (20050018820)) in view of Burrell (20080148154) .
Claim 1, Chaddha discloses a  method for suggesting a preferred manner in communicating with a user, t (Section 0007, lines 1-6- a method that selects a recipient device (communications means or method) is recommended) 
he method comprising:
 monitoring communications with said user from a plurality of other users and responses thereto, (Section 0028, lines 1-3- thus the history manager evaluates (monitors) past selection of recipient devices)  wherein said communications comprise phone calls, (Section 0005- thus work phone) electronic mail messages, instant messages, short message service messages and social network posts; (Section 0008, lines 1-7)
creating a communication history storing said monitored communications and responses thereto in response to a number of said monitored communications reaching a threshold; (Section 0028, lines 1-3 history manager based on the past selections of recipient devices makes present selections –thus the cellular has been selected more frequently and therefore will be selected again in the future).
analyzing said communication history to determine a preferred manner in communicating with said user based on types of said communications and responses thereto, times of said communications and responses thereto, urgency of said communications and responses thereto, and topics of said communications and responses thereto; (Section 0029, lines 4-12- thus the rankings of the history manager may rank the selected communication mode based on the time of the day for example based on the analysis by the history manager a work phone or a work electronic mail is selected based the working hours).

Chaddha does not disclose determining whether said determined preferred manner in communicating with said user matches a user-indicated preferred manner in communicating with said user; 
and informing said user that said determined preferred manner in communicating with said user does not match said user-indicated preferred manner in communicating with said user in response to determining that said determined preferred manner in communicating with said user does not match said user-indicated preferred manner in communicating with said user thereby allowing said user to avoid potential interruptions, increase productivity of said user as well as to address matters appropriately.
Burrell discloses determining whether said determined preferred manner in communicating with said user (Section 0040 contacts presence state which is determined based on the modalities) matches a user-indicated preferred manner in communicating (Section 0037 the preferred communication method is specified) with said user; (Section 0041 if no change is detected in the track and aggregate in the presence state of the user (history of state) -(if there is a matches)) 
and informing said user that said determined preferred manner in communicating with said user does not match said user-indicated preferred manner in communicating with said user (Section 0042, lines 6-7- thus the visual effect may be used to alert the user about the changes in the presence information of his/her contacts) in response to determining that said determined preferred manner in communicating with said user does not match said user-indicated preferred manner in communicating with said user thereby allowing said user to avoid potential interruptions, increase productivity of said user as well as to address matters appropriately. (Section 0042- lines 1-5- thus “If any change is detected… if the server detects a change, the server will dynamically update the presence information of the contact and reflect the update on the published presence information of the contact.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of dynamically updating contacts about the changes. The motivation is that it will make the parties involved in the group to be aware of the status of all users to avoid missing meetings and urgent matters. 
Claim 2,Chaddha in view of Burrell discloses that the method further comprising analyzing said communication history to determine said preferred manner in communicating with said user using natural language processing. (Chaddha: Section 0044, lines 1-3- thus the voice recognition unit processes the natural language provided by the user to determine the commands entered by the user)

Claim 3, Chaddha in view of Burrell discloses that the method further comprising providing said user an opportunity to replace said user-indicated preferred manner in communicating with said user with said determined preferred manner in communicating with said user (Chaddha: Section 0047, lines 1-6) in response to said determined preferred manner in communicating with said user not matching said user-indicated preferred manner in communicating with said user. (Burrell: Section 0042, lines 5-11- thus the publish presence information of the contact is updated and the status reflects in the visual effects and therefore the updates are replaced)
Claim 5, Chaddha in view of Burrell discloses that the method further comprising updating said user-indicated preferred manner in communicating with said user in a social networking profile of said user with said determined preferred manner in communicating with said user. (Burrell: Section 0035, lines screen 500 displays menu options for a user to enter a current activity, presence state, preferred communication method or other user profile information)
Claim 6, Chaddha in view of Burrell discloses that the method further comprising analyzing said communication history to determine said preferred manner in communicating with said user using sentiment analysis. (Burrell: Section 0047 lines 6-9 – thus For another example, if the preferred communication method is "No Calls," but the user's current state indicates that the user is currently online, the instant message communication may be determined as the available communication- thus the sentiment analysis makes it possible to determine that instant message is the right communication method)
Claim 7, Chaddha in view of Burrell discloses wherein said user-indicated preferred manner in communicating with said user comprises one of the following: e-mailing, instant messaging and a phone call, wherein said determined preferred manner in communicating with said user comprises one of the following: e-mailing, instant messaging and a phone call. (Chaddha: Section 0008, lines 1-7- thus The sender indicates in what communication mode he wishes to communicate, for example, a phone call, electronic mail, instant message, voicemail message, text message and the use of a messaging system)
Claim 8, Chaddha in view of Burrell discloses wherein the method further comprising determining said user-indicated preferred manner in communicating with said user from a social networking profile of said user. (Burrell: Section 0035, lines screen 500 displays menu options for a user to enter a current activity, presence state, preferred communication method or other user profile information)

Claim 9, Chaddha in view of Burrell discloses wherein said threshold comprises one of the following: a threshold number of communications, a threshold number of people having contacted said user, and a threshold number of people having contacted said user via one or more communication methods. (Chaddha: Section 0023, lines 13- 17- thus the communication mode or recipient devices are recommended based on the criteria set by the criteria manager 74 where the criteria includes the history of use of a recipient device by the sender and recipient  (a threshold number of communications)) 

Claim 10, Chaddha in view of Burrell discloses analyzing said communication history to determine said preferred manner in communicating with said user based on said types of said communications and responses thereto, said times of said communications and responses thereto, said urgency of said communications and responses thereto, said topics of said communications and responses thereto, a frequency of said communications and responses thereto, a schedule of said user at a time of said responses and user availability at said time of said responses. ((Chaddha: Section 0029, lines 4-12- thus the rankings of the history manager may rank the selected communication mode based on the time of the day for example based on the analysis by the history manager a work phone or a work electronic mail is selected based the working hours).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chaddha (20050018820)) in view of Burrell (20080148154) as applied to claim 1-2 and 4-20  above, and further in view of Vincent 20080065486.

Claim 4, Chaddha in view of Burrell discloses that the method further comprising determining whether  to change said user indicated preferred manner in communicating with said user with said determined preferred manner in communicating with said user. However Chaddha does not disclose determining  whether permission has been received from said user. 
Vincent discloses entering or permitting access to amend or update the user profile that can be used for communication method. (Section 0108, lines 6-9- permit access to input, amend or update the user profile on the server).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of indicating a user before making any changes to the profile of a user. The motivation is that it will make the system work well since changes made will be right.  

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoakum (20040125941) discloses a queue management system (QMS) to use presence information from a presence system to efficiently match requesters of information with qualified resources capable of providing the necessary response. The resources for information may be humans or automated systems, which may be configured to facilitate communications with the requesters using different types of communication technologies. Further, these resources may be associated with different skill sets, experience, or areas of expertise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                             02/25/2021